DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
The claims are written without separating the preamble from the claim body limitations. The examiner suggests that the claims be written with a formal preamble such as the structure of claim 16.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 3-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goldenstedt (”Delivery by shock waves of active principle embedded in gelatin-based capsules”).
Regarding claim 1, Goldenstedt discloses a method of treating a human or animal body comprising applying acoustic pressure shock waves to a drug delivery structure implanted in tissue of the body sufficient to locally release a drug contained as a fluid within at least one pouch (e.g. pg. 809 2.1 microcapsules the microcapsules are utilized as the “pouches” to deliver the drugs to the body in the desired spots) of the drug delivery structure (e.g. abstract; 1. Introduction “The method investigated in this study was to embed an active molecule in a solid carrier, and apply shock waves delivered by an extracorporeal lithotripter for releasing the molecule.”. ).
Regarding claims 3 and 5, Goldenstedt discloses further comprising releasing a plurality of drugs contained as fluid within a plurality of pouches of the drug delivery structure with the acoustic pressure shock waves (e.g. Fig 6 pg. 810 3.Methods).
Regarding claims 4 and 6, Goldenstedt discloses wherein the plurality of pouches have an ellipsoidal shape (e.g. pg. 809 2.1 microcapsules the spherical shaped microcapsules are used to hold the drug fluids).
Regarding claims 7-9, Goldenstedt discloses further comprising applying focused acoustic pressure shock waves so that a focal volume of the acoustic pressure shock waves intersects the at least one pouch of the drug delivery structure (e.g. Fig 2 pg. 809-810 2.2 Shock Wave generator and 2.3 Experimental Setup).
Regarding claims 10-15, Goldenstedt discloses wherein the drug delivery structure is biodegradable and further comprising applying acoustic pressure shock waves to break the drug delivery structure into small pieces that are able to absorbed by the tissue into which the drug delivery structure is implanted (e.g. Fig 6B pg. 813 col 1  2nd full paragraph starting “For the time being…” through col 2).
Regarding claim 16, Goldenstedt discloses a system for treating a human or animal body (e.g. abstract; pgs. 808-814) comprising: a drug delivery structure having at least one pouch containing a drug in fluid form implanted in tissue in the body wherein the pouch is configured to release the drug when targeted by acoustic pressure shock waves (e.g. pg. 809 2.1 microcapsules the spherical shaped microcapsules are used to hold the drug fluids); and an extracorporeal acoustic pressure shock wave applicator positioned to interest a focal volume of acoustic pressure shock waves produced by the applicator with the at least one pouch (e.g. Fig 2 pg. 809-810 2.2 Shock Wave generator and 2.3 Experimental Setup).
Regarding claim 17, Goldenstedt discloses wherein the delivery structure includes a plurality of pouches containing a plurality of different drugs in fluid form (e.g. Fig 6 pg. 810 3.Methods) and the extracorporeal acoustic pressure shock wave applicator is positioned to intersect a focal volume of acoustic pressure shock waves produced by the applicator with the plurality of pouches (e.g. Fig 2 pg. 809-810 2.2 Shock Wave generator and 2.3 Experimental Setup).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldenstedt.
Regarding claims 2 and 19, Goldenstedt is silent regarding wherein the drug delivery structure includes film or foil configured to be perforated by acoustic pressure shock waves. However, it does detail the layers of the microcapsule utilized for the drug delivery and the final layer of the shell is covered in formaldehyde which creates a coating over the microcapsule which is similar to a film. So in the case that the applicant thinks that the final layer of formaldehyde is not synonymous with a film it would have been obvious to create such a film as the prior art desires to keep the drug encapsulated until the shock wave is applied.
Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldenstedt in view of Zhong.
Regarding claims 18 and 20, Goldenstedt wherein the extracorporeal shock wave applicator includes a reflector that produces the focal volume.
However, Zhong teaches an apparatus and method for macromolecule delivery into living cells wherein the extracorporeal shock wave applicator includes a reflector that produces the focal volume (e.g. col 15 lines 47-67 and col 16 lines 28-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Goldenstedt to incorporate the teachings of Zhong wherein the extracorporeal shock wave applicator includes a reflector that produces the focal volume for the purpose of utilizing a known type of addition for a shock wave applicator for drug delivery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								December 13, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792